Order determining (a) that respondent has an attorney’s lien upon an undertaking on appeal, and (b) referring *927the matter to an official referee to hear and report as to the reasonable value of the services rendered by respondent, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to respondent’s right to proceed as he may be advised to enforce any claim he has against his former client. Assuming that he has a claim, it did not create a lien on the undertaking on appeal (Matter of Goldberg, 253 App. Div. 730; Matter of Anderson v. U. S. Fidelity & Guaranty Co., 238 id. 48); and the undertaking was not given or intended for his benefit. (Leary v. New York Central Railroad Co., 212 App. Div. 689, 691.) Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.